Dean, Justice.
The prisoner, John B. Overton, is imprisoned by virtue of a commitment by the court of common pleas of New-York, for an alleged contempt. The cause of the commitment is plainly charged, and set out in the commitment.
The proof taken before me shows that the question on which the want of jurisdiction in the court of common pleas is charged, was raised in that court, and decided at general term.
It will not do for an officer acting at chambers, collaterally, to review the decisions of courts of competent jurisdiction.
The prisoner must be remanded.